                 Case: 3:16-cv-00437-TMR-SLO Doc #: 151 Filed: 04/15/19 Page: 1 of 19 PAGEID #: 3681




                                                      IN THE UNITED STATES DISTRICT COURT
                                                           SOUTHERN DISTRICT OF OHIO
                                                                WESTERN DIVISION

                          Jeffrey Day,                                   :
                                                                         :
                                         Plaintiff,                      :
                                                                         :       Case No. 3:16-CV-00437
                                 vs.                                     :
                                                                         :       Judge Thomas M. Rose
                          Sgt. Kim Delong, et al.,                       :       Magistrate Judge Sharon L. Ovington
                                                                         :
                                         Defendants.                     :


                                   MOTION ON BEHALF OF DEFENDANTS JACK SAUNDERS, EMT AND
                                  NAPHCARE, INC. TO EXCLUDE OR, IN THE ALTERNATIVE, TO COMPEL

                                 Defendants Jack Saunders, EMT and NaphCare, Inc. respectfully move this Court to

                         exclude Plaintiff’s Exhibit 44, consisting of two “photographs” of a sign allegedly hanging in the

                         medic’s office at the Montgomery County Jail. The exhibit is entirely irrelevant to any issue in

                         this case, was created or produced years after the incident(s) in this case, is highly inflammatory

                         and is unfairly prejudicial to these Defendants. For these reasons, the exhibit should be

                         excluded from the trial of this matter. In the alternative, these Defendants respectfully move this

                         Court for an Order compelling Plaintiff’s counsel provide answers to legitimate discovery to

                         determine the timing, creation or production of such exhibit so that these Defendants can

                         properly defend this case.        The reasons for this Motion are set forth in the following

                         Memorandum.

LAW OFFICES OF
______________________
ARNOLD TODARO
WELCH & FOLIANO
______________________

SUITE 222
580 LINCOLN PARK BLVD.
DAYTON, OH 45429
PHONE (937) 296-1600
FAX     (937) 296-1644
                 Case: 3:16-cv-00437-TMR-SLO Doc #: 151 Filed: 04/15/19 Page: 2 of 19 PAGEID #: 3682



                                                               Respectfully submitted,



                                                               s/ John B. Welch
                                                               John B. Welch (0055337)
                                                               Counsel for Defendants Jack Saunders, EMT
                                                               and NaphCare, Inc.
                                                               ARNOLD TODARO WELCH & FOLIANO CO., L.P.A.
                                                               580 Lincoln Park Blvd., Suite 222
                                                               Dayton, OH 45429
                                                               Phone (937) 296-1600
                                                               Fax (937) 296-1644
                                                               jwelch@arnoldlaw.net




                                                         MEMORANDUM IN SUPPORT


                         I.     INTRODUCTION

                                This case arises out of Plaintiff Mr. Jeffrey Day’s arrest and five-day incarceration at the

                         Montgomery County Jail from November 27, 2015 to December 1, 2015. Plaintiff’s claims

                         against these Defendant include deliberate indifference to a serious medical need under 42

                         U.S.C. § 1983 and medical negligence.

                                Plaintiff’s Exhibit 44 consists of two photographs of a sign that reads “If you can talk then

                         you obviously can f***ing breathe”. Plaintiff first produced this exhibit on November 30, 2018 –

                         several months after the original discovery cutoff date in the case of July 2, 2018 – for use at

                         trial. As the exhibit was first produced well after discovery, not one witness authenticated,

                         identified or testified about Plaintiff’s Exhibit 44. Co-Defendants (Montgomery County Sheriff

                         Robert Streck and the Montgomery County Board of Commissioners (“County Defendants”))

                         moved the Court in limine to exclude proposed Plaintiffs’ Exhibit 44. (Doc #119, PAGEID
LAW OFFICES OF
______________________   ##3311-3312.) That motion was made on the grounds the exhibit was unauthenticated, not
ARNOLD TODARO
WELCH & FOLIANO
______________________   relevant to Mr. Day’s allegations and was unfairly prejudicial. For instance, there was no
SUITE 222
580 LINCOLN PARK BLVD.   evidence who posted the sign, when the sign was even posted, who took the photographs, when
DAYTON, OH 45429
PHONE (937) 296-1600
FAX     (937) 296-1644

                                                                         2
                 Case: 3:16-cv-00437-TMR-SLO Doc #: 151 Filed: 04/15/19 Page: 3 of 19 PAGEID #: 3683



                         the photographs were taken, etc. Plaintiff responded that the “photographs” show a sign posted

                         to the bulletin board inside the Montgomery County Jail’s medic’s office and that the sign is

                         highly probative of the attitude of jail staff toward inmate medical complaints and the clear

                         “disdain” for inmate medical complaints conveyed by the sign. (Doc #128, PAGEID #3424.)

                         Plaintiff claimed to the Court the sign demonstrates the Defendants’ deliberate indifference to

                         Mr. Day and is therefore relevant specifically to Plaintiff’s claims for punitive damages against

                         Jack Saunders, individually, in this case. Thus, Plaintiff/Plaintiff’s counsel represented to this

                         Court, at the very least by inference, that such sign was hanging in Mr. Saunders’ office at the

                         time he screened Mr. Day on November 27, 2015. Following an additional reply by the County

                         Defendants, this Court ruled that Plaintiff’s Exhibit 44 would be “admissible”.         (Doc #135,

                         PAGEID #3471.) However, following a continuance of the trial date, this Court granted a motion

                         to reopen discovery regarding Plaintiff’s Exhibit 44, so the circumstances surrounding the exhibit

                         could be investigated. (See Notation Order filed 2/22/19.) That discovery deadline was set for

                         April 15, 2019. Id.


                         II.    LAW AND ARGUMENT

                                Fed. R. Evid. 901(a) states in part:

                                        To satisfy the requirement of authenticating or identifying an item of
                                        evidence, the proponent must produce evidence sufficient to
                                        support a finding that the item is what the proponent claims it is.

                         Plaintiff claims that Plaintiff’s Exhibit 44 is evidence of Mr. Saunders’ disdain for Mr. Day’s

                         medical complaints and is evidence of not only deliberate indifference but punitive damages

                         against Jack Saunders individually. Plaintiff also at least infers that such sign was hanging in

                         Mr. Saunders’ office when he evaluated Mr. Day on November 27, 2015. Yet, Plaintiff has

LAW OFFICES OF           produced no evidence, no witness and no testimony identifying or, more specifically,
______________________
ARNOLD TODARO            authenticating Plaintiff’s Exhibit 44 to support what they claim it is, as above. In fact, the
WELCH & FOLIANO
______________________

SUITE 222
                         evidence is just the opposite.
580 LINCOLN PARK BLVD.
DAYTON, OH 45429
PHONE (937) 296-1600
FAX     (937) 296-1644

                                                                         3
                 Case: 3:16-cv-00437-TMR-SLO Doc #: 151 Filed: 04/15/19 Page: 4 of 19 PAGEID #: 3684



                                 Jack Saunders, EMT was employed by NaphCare, Inc. from April 5, 2010 until October

                         4, 2017. (See Second Affidavit of Jack Saunders, EMT, attached hereto as Exhibit A, ¶ 1.) Mr.

                         Saunders worked full-time and his general shift was 11:00 p.m. to 7:00 a.m. (See Affidavit of

                         Jack Saunders, ¶ 2.) Mr. Saunders has never seen the sign depicted in Plaintiff’s Exhibit 44.

                         (See Affidavit of Jack Saunders, ¶ 5.) Mr. Saunders also states that the sign depicted in Exhibit

                         44 was never hanging in the medic’s office at the Montgomery County Jail during his entire

                         employment at NaphCare, Inc. and certainly was not hanging in the office at the time he

                         evaluated Mr. Day in the early morning hours of November 27, 2015. (See Affidavit of Jack

                         Saunders, ¶¶ 6, 8.)

                                 Therefore, the photographs/sign cannot possibly have any relevance to the allegations

                         in this case. While Plaintiff claims the sign is evidence of Mr. Saunders’ “disdain” for inmates’

                         complaints because Mr. Day was ignored for five days, that is not at all consistent with the facts

                         of this case. Mr. Saunders did his initial screening of Mr. Day, specifically noted his complaints

                         and put him on a list to be seen by the doctor or nurse practitioner as a priority that day. Mr.

                         Saunders did not ignore or blow off Mr. Day in any manner whatsoever. The issue as to Mr.

                         Saunders is whether or not he should have made immediate arrangements to send Mr. Day to

                         the hospital because of his pain complaints in his leg, rather than putting him on a priority list to

                         be seen that day. The question for the jury is simply whether that conduct constitutes deliberate

                         indifference and/or medical negligence. Mr. Day did not have nor did he complain of any

                         respiratory difficulties, inability to breathe, etc. Furthermore, Plaintiff’s claim that Mr. Day was

                         not seen or evaluated after Mr. Saunders’ evaluation is not relevant to any issues or to Mr.

                         Saunders in this case. Plaintiff did not sue any other individual employees of NaphCare or did

                         Plaintiff sue the doctor or nurse practitioner on call who purportedly should have seen Mr. Day
LAW OFFICES OF
______________________   in follow up.
ARNOLD TODARO
WELCH & FOLIANO
______________________           Plaintiff wants to use the sign as a basis for punitive damages against Jack Saunders in
SUITE 222
580 LINCOLN PARK BLVD.   circumstances where the sign did not even exist in 2015 and in circumstances where the sign
DAYTON, OH 45429
PHONE (937) 296-1600
FAX     (937) 296-1644

                                                                          4
                 Case: 3:16-cv-00437-TMR-SLO Doc #: 151 Filed: 04/15/19 Page: 5 of 19 PAGEID #: 3685



                         is not relevant to the facts and circumstances of this case in any event. The facts of the case

                         are that Mr. Saunders evaluated and treated Mr. Day and put him on a priority list to be seen.

                         He had no further obligation thereafter given his job duties and responsibilities. Plaintiff claims

                         Mr. Saunders “didn’t do enough” and the issue for the jury is whether that claim of not “doing

                         enough” is medical negligence or deliberate indifference or forms a basis for any punitive

                         damages.      Again, Plaintiff did not sue a doctor or nurse practitioner who would even be

                         purportedly responsible for follow up nor would those individuals even see or treat Mr. Day in

                         the ‘medic’s’ office.

                                 Under Fed. R. Evid. 401, evidence is relevant if it has any tendency to make a fact more

                         or less probable than it would be without the evidence and the fact is of consequence in

                         determining the action. Under the circumstances of this case involving Mr. Day, the photographs

                         in Plaintiff’s Exhibit 44 are simply not relevant to the issues in this case which occurred in 2015.

                         In addition, any potential relevance is substantially outweighed by the danger of unfair prejudice,

                         confusing the issues or misleading the jury under Fed. R. Evid. 403.             Therefore, these

                         Defendants respectfully request this Court for an Order excluding Plaintiff’s Exhibit 44 from the

                         trial of this matter.


                         III.    DISCOVERY

                                 In re-opening discovery on Plaintiff’s Exhibit 44, the County Defendants sent Plaintiff an

                         interrogatory stating:

                                          Please identify by name, address, and telephone number any
                                          person you intend to call as a witness to testify regarding the
                                          photograph identified as PX 44 to Document 113-6, Appendix G to
                                          Plaintiff’s Trial Exhibits.

                         (Second Set of Interrogatories of [County Defendants] Directed to Plaintiff Jeffrey Day, attached
LAW OFFICES OF
______________________   hereto as Exhibit B.) The clear purpose of the interrogatory was to not only investigate Plaintiff’s
ARNOLD TODARO
WELCH & FOLIANO
______________________   Exhibit 44 but to ask Plaintiff who and/or how Plaintiff would identify and authenticate the exhibit
SUITE 222
580 LINCOLN PARK BLVD.   as required under Evid. R. 901. Plaintiff’s response:
DAYTON, OH 45429
PHONE (937) 296-1600
FAX     (937) 296-1644

                                                                          5
                 Case: 3:16-cv-00437-TMR-SLO Doc #: 151 Filed: 04/15/19 Page: 6 of 19 PAGEID #: 3686



                                          ANSWER:           Attorney-client privilege.

                         It is beyond odd Plaintiff would refuse to answer a simple question about authenticity of Plaintiff’s

                         own exhibit by invoking the attorney-client privilege. This interrogatory answer was received by

                         Plaintiff’s counsel on March 27, 2019. (Exhibit B.) Regardless, the answer to the interrogatory

                         makes it clear that Plaintiff has no intention of authenticating Plaintiff’s Exhibit 44 as required

                         under Evid. R. 901. On this basis alone, the exhibit should be withdrawn or excluded from trial.

                                 The internal investigation by Major Matthew Haines sheds considerable light on Plaintiff’s

                         answer to this interrogatory and the actual creation, production and timing of Plaintiff’s Exhibit

                         44. It appears the sign was first posted on the bulletin board in the first floor medic’s office on

                         October 9, 2018. (Doc #148-1, PAGEID #3643.) Then on October 14, 2018, a “photograph” of

                         the sign is apparently taken with a cell phone by Jennifer Angerer. 1 (Doc #148-1, PAGEID

                         #3643.) Approximately ten minutes later, Ms. Angerer moves the sign slightly to the left on the

                         bulletin board and shortly thereafter takes a second “photograph” using her cell phone. (Doc

                         #148-1, PAGEID #3643.) Just five days later, on October 19, 2018, Ms. Angerer removes the

                         sign from the bulletin board and throws it away in the trash. (Doc #148-1, PAGEID #3644; see

                         also screenshot (Doc #148-1, PAGEID ##3648-3652).) Therefore, the “photographs” depicted

                         in Plaintiff’s Exhibit 44 were created (taking the photograph) by Ms. Angerer on October 14,

                         2018, just under three years after Mr. Saunders saw Mr. Day. As such, it appears it was Ms.

                         Angerer who created and produced Plaintiff’s Exhibit 44. The sign apparently was on the bulletin

                         board in the medic’s office for a sum total of eleven days – just a few months ago – in October

                         2018; again, almost three years after the Jeffrey Day incident.

                                 In follow-up discovery, the County Defendants subpoenaed Ms. Angerer for a deposition

                         and her cell phone for April 5, 2019 so defense counsel could ask Ms. Angerer questions about
LAW OFFICES OF
______________________   Plaintiff’s Exhibit 44, which she apparently created, i.e. by taking the photographs in October
ARNOLD TODARO
WELCH & FOLIANO
______________________
                         1
SUITE 222                 Jennifer Angerer was employed by NaphCare, Inc. from January 2, 2015 until August 2, 2015 and again from
580 LINCOLN PARK BLVD.   March 14, 2016 until December 18, 2018. Ms. Angerer was not employed at NaphCare, Inc. on November 27,
DAYTON, OH 45429
PHONE (937) 296-1600     2015. (See Affidavit of Jennifer Miller, Director of Human Resources of NaphCare, Inc., attached hereto as Exhibit
FAX     (937) 296-1644
                         C.)
                                                                                 6
                 Case: 3:16-cv-00437-TMR-SLO Doc #: 151 Filed: 04/15/19 Page: 7 of 19 PAGEID #: 3687



                         2018. (Doc #147-1, PAGE ID #3623.) That deposition went forward and now has been filed

                         with the Court. (Doc #147.) At the deposition, Ms. Angerer was represented by her personal

                         attorney – Dwight Brannon – the very same Plaintiff’s counsel in this case. (Doc #147, PAGEID

                         #3579.) Defense counsel reiterated that the purpose of the deposition was to inquire into any

                         knowledge Ms. Angerer had into the photographs – Plaintiff’s Exhibit 44. (Doc #147, PAGEID

                         ##3576-3577.) Immediately, Ms. Angerer’s personal attorney Dwight Brannon objected and

                         indicated Ms. Angerer would not answer any questions based on her “Fifth Amendment

                         privilege”. (Doc #147, PAGEID #3577.) Mr. Brannon repeatedly instructed her not to answer

                         any questions whatsoever regarding Plaintiff’s Exhibit 44 based on her Fifth Amendment right

                         to remain silent. Again, the objection is quite odd, given defense counsel, with the Court’s

                         permission, is simply attempting to discover information regarding an exhibit Mr. Brannon

                         himself wants to utilize at trial against these Defendants. Ms. Angerer is under no investigation,

                         criminal or otherwise, regarding this case or this so-called exhibit. (Doc #48-1, PAGEID #3644.)

                         Ms. Angerer did confirm she has had the same cell phone for approximately one year (which

                         would include the October 2018 timeframe) and that the cell phone has a camera with which

                         she took pictures, following which Mr. Brannon again objected and asserted a Fifth Amendment

                         privilege. (Doc #147, PAGEID ##3602-3604.)

                                As to the exhibit itself, Mr. Brannon stated on the record at the deposition that “it was

                         there for a month”, then infers that may it had been up there (i.e. hanging) “forever”. (Doc #147,

                         PAGEID #3583.) Then Mr. Brannon represented and stated on the record that Ms. Angerer had

                         “nothing to do with the production” of Plaintiff’s Exhibit 44:

                                        Q.      Okay, ma’am, the court reporter has just handed you what
                                                has been marked for purposes of identification as
                                                Defendants’ Exhibit 3. Have you seen this before – this
LAW OFFICES OF                                  document before?
______________________
ARNOLD TODARO                           MR. DWIGHT BRANNON: I’m going to object to that, again
WELCH & FOLIANO
______________________                  advice of counsel, Fifth Amendment. This is the piece of the matter
SUITE 222
                                        that’s in evidence in the civil case, and she is not going to answer
580 LINCOLN PARK BLVD.                  any questions about that.
DAYTON, OH 45429
PHONE (937) 296-1600
FAX     (937) 296-1644

                                                                           7
                 Case: 3:16-cv-00437-TMR-SLO Doc #: 151 Filed: 04/15/19 Page: 8 of 19 PAGEID #: 3688



                                        MR. SAKS: So I'm just going to note for purposes of the record
                                        that the document that's been marked as Defense Exhibit 3 is one
                                        of two photographs that was produced by plaintiff's counsel and has
                                        been identified as plaintiff's Exhibit PX 44 on plaintiff's final pretrial
                                        order. I believe it was filed as document number 113-6. That
                                        reference may be inaccurate. But in any event, it's been identified
                                        as PX 44.

                                        MR. DWIGHT BRANNON: That is correct. This witness has
                                        no -- nothing to do with the production of that as evidence in
                                        this case.

                         (Doc #147, PAGEID ##3605-3606.)

                                The purpose of Ms. Angerer’s deposition was to ask her questions and show her the

                         screenshots/video of her taking a picture and/or creating Plaintiff’s Exhibit 44. Instead, Mr.

                         Brannon shows up at the deposition as her personal attorney and for reasons that are not at all

                         clear, instructs her not to answer any questions as to Plaintiff’s Exhibit 44 on the grounds of the

                         Fifth Amendment. Morgan v. Roth, 718 F.2d, 161, 167 (6th Cir. 1983) (there must be a valid

                         assertion of the Fifth Amendment privilege).

                                It should again be noted that the purpose of deposing Ms. Angerer was simply to

                         investigate the facts and circumstances surrounding Plaintiff’s exhibit which he intends to use

                         at trial to support his claims against Mr. Saunders, including punitive damages. Defendants

                         have not and do not allege any improper criminal conduct on the part of Ms. Angerer (she simply

                         took a picture creating Plaintiff’s Exhibit 44). Defendants agree that Ms. Angerer, as an EMT

                         and former employee of NaphCare, Inc., had no involvement in the care and treatment of Mr.

                         Day in November 2015. She was not even employed by NaphCare, Inc. at the time. Such facts

                         were confirmed by questions of Plaintiff’s co-counsel Doug Brannon at Ms. Angerer’s deposition.

                         (Doc #147, PAGEID ##3612-3614.) Defendants agree and that is the point. Ms. Angerer herself

                         – and specifically this exhibit (Plaintiff’s Exhibit 44) – have nothing to do with this case. Ms.
LAW OFFICES OF
______________________   Angerer was not employed by NaphCare, Inc. at the time of this case and took a picture, i.e.
ARNOLD TODARO
WELCH & FOLIANO
______________________   created and produced Plaintiff’s Exhibit 44, three years after the fact.
SUITE 222
580 LINCOLN PARK BLVD.
DAYTON, OH 45429
PHONE (937) 296-1600
FAX     (937) 296-1644

                                                                           8
                 Case: 3:16-cv-00437-TMR-SLO Doc #: 151 Filed: 04/15/19 Page: 9 of 19 PAGEID #: 3689



                                Under these circumstances, the undersigned defense counsel specifically asked Mr.

                         Brannon at Ms. Angerer’s deposition whether he would be withdrawing Plaintiff’s Exhibit 44. Mr.

                         Brannon’s response:

                                        MR. DWIGHT BRANNON: Absolutely not. It has nothing to do
                                        with this witness. I think it was -- the Court has already stated that
                                        we may use it, and there's going to be no withdrawal of anything
                                        that the Court has allowed.

                         (Doc #147, PAGEID #3611.)

                                Plaintiff’s Exhibit 44 has nothing to do with this case. It was created by Ms. Angerer

                         three years after the fact, yet Plaintiff’s counsel still intends to utilize the exhibit against these

                         Defendants at trial. This Court allowed discovery regarding the circumstances of this exhibit

                         and at Ms. Angerer’s deposition, Mr. Brannon shows up as her personal attorney, instructs her

                         not to answer any questions based on the Fifth Amendment (despite there being no criminal

                         investigation whatsoever) and then tells defense counsel to go to hell:

                                        Q.      Ma'am, the court reporter has placed a copy of the exhibit
                                                that you will be reviewing in front of you. Take a minute to
                                                review that, if you wish. It's two pages. You can review the
                                                second page if you would like, as well.

                                        MR. DWIGHT BRANNON: We're familiar with it, but she's not
                                        going to answer any questions about the subpoena, because,
                                        again, it's an indirect method to attempt to try to implicate her in
                                        regards to crimes for which she would take the Fifth Amendment.

                                        MR. SAKS: Okay. I'm going to ask you not to make speaking
                                        objections. There's no question that had even been posed.

                                        MR. DWIGHT BRANNON:             You can ask me. You can go to hell.
                                        I'll do what I want to do.

                         (Doc #147, PAGEID ##3585-3586.)

                                Under the circumstances of this case and this additional discovery, Plaintiff’s Exhibit 44

LAW OFFICES OF           should be withdrawn. If it is not withdrawn, these Defendants respectfully request this Court to
______________________
ARNOLD TODARO            exclude Plaintiff’s Exhibit 44 at the trial of this case involving Jeffrey Day. In the alternative,
WELCH & FOLIANO
______________________

SUITE 222
                         based upon Plaintiff’s allegations and the evidence discovered to date, these Defendants
580 LINCOLN PARK BLVD.
DAYTON, OH 45429
PHONE (937) 296-1600
FAX     (937) 296-1644

                                                                           9
                Case: 3:16-cv-00437-TMR-SLO Doc #: 151 Filed: 04/15/19 Page: 10 of 19 PAGEID #: 3690



                         respectfully request this Court for an Order compelling Plaintiff and/or Plaintiff’s counsel to

                         additional discovery by way of deposition.


                                                                 Respectfully submitted,



                                                                 s/ John B. Welch
                                                                 John B. Welch (0055337)
                                                                 Counsel for Defendants Jack Saunders, EMT
                                                                 and NaphCare, Inc.
                                                                 ARNOLD TODARO WELCH & FOLIANO CO., L.P.A.
                                                                 580 Lincoln Park Blvd., Suite 222
                                                                 Dayton, OH 45429
                                                                 Phone (937) 296-1600
                                                                 Fax (937) 296-1644
                                                                 jwelch@arnoldlaw.net




                                                            CERTIFICATE OF SERVICE

                                 I hereby certify that on 15th day of April, 2019, I electronically filed the foregoing with the
                         Clerk of the Court using the CM/ECF system which will send notification of such filing to the
                         following:

                         Douglas D. Brannon, Esq.
                         Dwight D. Brannon, Esq.
                         Brannon & Associates
                         130 West Second Street
                         Suite 900
                         Dayton, OH 45402
                         dbrannon@branlaw.com
                         Counsel for Plaintiff

                         Michael L. Wright, Esq.
                         Wright & Schulte LLC
                         130 West Second Street
                         Suite 1600
                         Dayton, OH 45402
                         mwright@yourohiolegalhelp.com
                         co-Counsel for Plaintiff
LAW OFFICES OF
______________________
ARNOLD TODARO
WELCH & FOLIANO
______________________

SUITE 222
580 LINCOLN PARK BLVD.
DAYTON, OH 45429
PHONE (937) 296-1600
FAX     (937) 296-1644

                                                                           10
                Case: 3:16-cv-00437-TMR-SLO Doc #: 151 Filed: 04/15/19 Page: 11 of 19 PAGEID #: 3691



                         Joseph D. Saks, Asst. Prosecuting Attorney
                         Alex J. Hale, Asst. Prosecuting Attorney
                         Montgomery County Prosecutor’s Office
                         301 West Third Street
                         P.O. Box 972
                         Dayton, OH 45422
                         saksj@mcohio.org ; halea@mcohio.org
                         Counsel for Defendants Robert Streck and
                         Montgomery County Board of Commissioners

                         Joseph M. McCandlish, Asst. Attorney General
                         Collections Enforcement
                         150 East Gay Street, 21st Floor
                         Columbus, OH 43215
                         joseph.mcCandlish@ohioattorneygeneral.gov
                         Counsel for Defendant State of Ohio, Department of
                         Medicaid fka Ohio Department of Job & Family Services


                                                           s/ John B. Welch
                                                           John B. Welch (0055337)
                                                           Counsel for Defendants Jack Saunders, EMT
                                                           and NaphCare, Inc.
                                                           ARNOLD TODARO WELCH & FOLIANO CO., L.P.A.
                                                           580 Lincoln Park Blvd., Suite 222
                                                           Dayton, OH 45429
                                                           Phone (937) 296-1600
                                                           Fax (937) 296-1644
                                                           jwelch@arnoldlaw.net




LAW OFFICES OF
______________________
ARNOLD TODARO
WELCH & FOLIANO
______________________

SUITE 222
580 LINCOLN PARK BLVD.
DAYTON, OH 45429
PHONE (937) 296-1600
FAX     (937) 296-1644

                                                                      11
Case: 3:16-cv-00437-TMR-SLO Doc #: 151 Filed: 04/15/19 Page: 12 of 19 PAGEID #: 3692




                                             EXHIBIT A
Case: 3:16-cv-00437-TMR-SLO Doc #: 151 Filed: 04/15/19 Page: 13 of 19 PAGEID #: 3693
Case: 3:16-cv-00437-TMR-SLO Doc #: 151 Filed: 04/15/19 Page: 14 of 19 PAGEID #: 3694




                                        EXHIBIT B
Case: 3:16-cv-00437-TMR-SLO Doc #: 151 Filed: 04/15/19 Page: 15 of 19 PAGEID #: 3695
Case: 3:16-cv-00437-TMR-SLO Doc #: 151 Filed: 04/15/19 Page: 16 of 19 PAGEID #: 3696
Case: 3:16-cv-00437-TMR-SLO Doc #: 151 Filed: 04/15/19 Page: 17 of 19 PAGEID #: 3697
Case: 3:16-cv-00437-TMR-SLO Doc #: 151 Filed: 04/15/19 Page: 18 of 19 PAGEID #: 3698




                                              EXHIBIT C
Case: 3:16-cv-00437-TMR-SLO Doc #: 151 Filed: 04/15/19 Page: 19 of 19 PAGEID #: 3699
